 On behalf of my country and my
Government, Sir, may I first of all extend warmest
congratulations to you on your election to the presidency of
this session of the General Assembly, which coincides
with the commemoration of the fiftieth anniversary of the
United Nations. Your assumption of the presidency of this
session is a crowning event in a long and brilliant
political and diplomatic career, and will undoubtedly
ensure the success of our deliberations. It is all the more
gratifying for us to emphasize this fact, since we share
with your country, Portugal, a historic past of deeply
rooted links of culture and cooperation, which today unite
our peoples and our countries.
We also extend our congratulations to your
predecessor, His Excellency Mr. Amara Essy, the
Minister for Foreign Affairs of Côte d’Ivoire, a country
with which we have excellent relations of friendship and
cooperation, on the brilliant way in which he guided the
proceedings of the forty-ninth session.
We also want to take this opportunity to express to
the Secretary-General, His Excellency Mr. Boutros
Boutros-Ghali, our appreciation for the dynamic way in
which he is leading our Organization.
As we commemorate the fiftieth anniversary of our
Organization, and one year after the holding of the first
multiparty elections in Guinea-Bissau, I feel particularly
honoured to have the privilege of representing my country
at this historic session of the General Assembly. This
event offers the international community a special
occasion and an appropriate framework for reaffirming
our full adherence to the principles of the United Nations
Charter. A half century after its creation, the United
Nations must, more than ever before, be able to confront
new challenges.
Guinea-Bissau is of the opinion that in order to best
respond to the needs of the day, our Organization must
undertake urgent and appropriate reforms. I am convinced
that the political and socio-economic changes taking place
on the international scene have repercussions for the
functioning of our Organization. It is our profound
conviction that the end of the bipolarization of
international relations and the cold war promises better
conditions for the future of our Organization.
The broad prospects opening up for the process of
the peaceful settlement of conflicts in many parts of the
world are not just a matter of circumstance, but are rather
the expression of the international community’s
unequivocal will to establish lasting peace.
24


It is in this context that we note with satisfaction that
after so many efforts made by the international community,
the Organization of African Unity (OAU) and the Economic
Community of West African States (ECOWAS) in
particular, significant progress has been made in Liberia.
As far as Angola is concerned, we welcome the way
in which the negotiation process and the implementation of
the agreements signed in Lusaka have developed. We
congratulate the people and leaders of the fraternal country
of Mozambique for the exemplary way in which the first
multiparty elections took place there.
The situation in Somalia continues to be of serious
concern to Guinea-Bissau. We urge the parties concerned
to put an end to hostilities, and to continue negotiations
with a view to achieving national reconciliation.
In the Middle East, the peace process deserves the
support of the international community. We thus welcome
with satisfaction the progress achieved.
As regards Jammu and Kashmir, my country urges the
parties to the conflict to find a just and lasting solution.
My country continues to support the initiatives
regarding negotiations in East Timor, under the auspices of
the Secretary-General of the United Nations, with a view to
a just solution.
In connection with the question of the embargo
affecting Cuba, which has an impact on the population of
that country, Guinea-Bissau encourages dialogue between
the parties concerned with a view to a definitive and
satisfactory solution.
In the former Yugoslavia, where the international
community has been witness to acts of inhumanity, we can
at last welcome with optimism the progress achieved in the
course of negotiations.
As the international community celebrates the fiftieth
anniversary of the establishment of our universal
Organization, may I, on behalf of my Government, reiterate
our firm conviction that the Republic of China on Taiwan
should form part of the United Nations on the basis of the
application of the principle of the parallel representation of
divided countries. In this context, it would be desirable for
the two countries to participate simultaneously in
international activities, with a view to promoting
constructive contacts and negotiations. Respect for and the
exercise of human rights and pluralist democracy are
factors in producing national unity and peace, and in
preserving international stability. Guinea-Bissau continues
to endeavour to defend and safeguard this concept, whose
constant application is vital to development.
Guinea-Bissau continues to work to improve the
management of its economy. The proper implementation
of a structural adjustment programme reflects the constant
concerns of my Government. I am convinced that in spite
of our own efforts of macroeconomic management to
improve the well-being of our populations, my country
needs the support of the international community, with a
view to confronting the many development challenges we
face. The poverty and social injustice suffered by most of
mankind constitute root causes of the conflict, threatening
the peace and stability of the world; the ideological
tensions of the cold war could, indeed, be replaced by
other crises, especially crises of an economic and
financial origin, if urgent measures are not immediately
taken.
The threat to the environment is a reality which must
be urgently combated. The protection of the ecosystem
requires continued support for the development process of
the poorest countries. It is for this reason that we believe
that underdevelopment poses a serious threat to the
environment of the African continent. The countries
members of the Permanent Inter-State Committee on
Drought Control in the Sahel (CILSS) are facing grave
problems of draught and other natural disasters that could
seriously compromise their social and economic
development.
More than ever before, international cooperation is
becoming imperative for world peace and for the
protection and strengthening of human dignity in order to
ensure full enjoyment of the rights and aspirations of
present and future generations. The social development
activities of the United Nations should focus in particular
on the most vulnerable groups, such as women, children,
young people, the aged and the disabled.
Guinea-Bissau, which is loyal to the principles of the
Charter, reaffirms its determination to contribute to the
maintenance of international peace and security and
solemnly reiterates its firm resolve to persevere in that
direction. In this context, we welcome with pleasure the
results of the World Summit for Social Development and
of the Fourth World Conference on Women.
Guinea-Bissau’s contribution to the attainment of the
purposes and principles of our Organization is well
25


known. Our participation in different peace-keeping
operations around the world is the clearest illustration of
this. We are convinced that the maintenance of international
peace and security is the collective responsibility of all
Member
States, large and small, in accordance with the principle
of the sovereign equality of States. In this context, my
country, Guinea-Bissau, submitted its candidature for a
non-permanent seat on the Security Council, which has
been endorsed by the African Group. In this regard, I
request the support of all Member States.
